Perkins, J.
Suit upon a subscription of stock reading as follows:
“We, the undersigned, hereby severally subscribe the number of shares, of 50 dollars each, set opposite our names respectively, to the capital stock of the Junction Railroad Company, with which the Ohio and Indianapolis Railroad Company has been consolidated, payment of said stock to be made in such installments as shall be required by the board, not exceeding 10 per cent, every sixty days.
May ■ 1853.
Names. Shares. Amount.
W F. Gebhart. 20 #1,000.”
The complaint did not aver that any installment of stock had been required by the directors.
Demurrer to the complaint for this cause. The demurrer was overruled. Judgment for the plaintiffs for the amount of the subscription.
The demurrer should have been sustained. No time for *485the payment of the stock was fixed in the article of subscription. That was left to be fixed by the board of directors, with this only restriction, that not more than 10 per cent, of the sum subscribed could be made payable every sixty days. But if the board did not thus make the requisition for it, the stock did not become thus payable. No installment was due till it had been required by the board.
N. and G. Trusler and B. F. Clay pool, for the appellant.
S. W Parker and J C. McIntosh, for the appellees.
Per Ou/riam.
The judgment is reversed with costs. Cause remanded, &c.